Title: To John Adams from William Cranch, 23 February 1815
From: Cranch, William
To: Adams, John



Dear Sir
Near Alexandria feb. 23d. 1815

I congratulate you on the news of Peace; and thank God that you and my most excellent Aunt have lived to see this happy day. Although we have suffer’d much we have gain’d wisdom; and, I hope, honour. Our Country has learnt the value of a navy, and the imbecility of commercial restrictions as a measure of coercion. The embarrassments of the Administration have taught them the inexpediency of declaring war in the face of so strong an opposition, and that loans are an inadequate resource to carry on a war.
I am sorry that the principle respecting the impressment of sea men on board our vessels has not been settled, and that our fisheries have been abandon’d; unless indeed the recognition of the old treaty of peace as it regards boundaries can be construed into a tacit recognition of all its provisions.
My Sister informs me you have paid her 7 Dols. to be paid to the Carters (book sellers at Georgetown) which I will pay them, and also for the National intelligencer.
With the greatest respect & gratitude / I am Dr. Sir yr. affectionate / Nephew,
W. Cranch